PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fannon et al.
Application No. 13/671,773
Filed: 8 Nov 2012
For DRY BLEND FOR MAKING EXTENDED CHEESE PRODUCT

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 9, 2021, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

The petition pursuant to 37 C.F.R. § 1.181 is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed November 4, 2020, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on February 5, 2021.  A notice of abandonment was mailed on June 1, 2021.

The undersigned has reviewed the electronic file, and the following items have been located therein: a response in the form of an amendment to the claims, remarks, both an IDS and the associated fee, and the fee that is associated with the filing of a request for a three-month extension of time.  Each of these items was received on May 4, 2021.  

The record supports a finding that a response to the non-final Office action was timely received.  Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.